Motion for a new trial, on the ground of misdirection, The circumstances of this case, as reported, were these t writ was flrst taken out against one of the administrators alone, when several had been appointed and qualified ; the 7 ... . plaintiff upon discovering his mistake, discontinued his ac-1 r . . . tion and commenced another one against all the admxnis-trators ; the first writ was in time to bar the statute of limitations, but the second was lodged after the statute had run oui against the debt; so that the only question was, whe-the lodging of the first writ had taken the case out of ° ° the statute or not? The court was unanimous, that the first . , being void, it gave no right whatever to the plaintiff ; and *195when the second writ (which w~s valid) issued9 the statute of limitations had run out and barred the recovery.
Rule for new trial dischargecL
Present~ BuRKE~ Gi~mui~ ~